Opinion issued July 26, 2012




                                       In The
                               Court of Appeals
                                      For The
                           First District of Texas


                               NO. 01-12-00068-CV


      OPTIMARKET, INC., D/B/A ONE IRVING PLAZA AND D/B/A
                   OPTIMARKET, Appellant

                                         V.

              CHAMPION ENERGY SERVICES, LLC, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Cause No. 989393


                        MEMORANDUM OPINION

      Appellant, Optimarket, Inc., d/b/a One Irving Plaza and d/b/a Optimarket,

has failed to timely file a brief. See TEX. R. APP. P. 38.6(a) (governing time to file
brief), 38.8(a) (governing failure of appellant to file brief). After being notified

that this appeal was subject to dismissal, appellant did not adequately respond. See

TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of case).

         We dismiss the appeal for want of prosecution for failure to timely file a

brief.

         We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.




                                          2